Citation Nr: 0842610	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-14 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for poliomyelitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to February 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Although the March 2003 rating decision denied the veteran's 
claim of entitlement to service connection for poliomyelitis 
on the basis that the veteran had not submitted new and 
material evidence, the March 2004 Statement of the Case 
indicates that the claim was subsequently reopened and 
determined on its merits.  However, the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A May 1985 rating decision denied service connection for 
poliomyelitis on the basis that the veteran had not submitted 
new and material evidence to reopen the claim.  The veteran 
did not initiate an appeal of the adverse determination.

3.  The evidence received since the May 1985 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
poliomyelitis.

4.  Objective indications of currently diagnosed 
poliomyelitis are not shown.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for poliomyelitis, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

2.  Poliomyelitis was neither incurred in nor aggravated by 
active military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board has considered the veteran's claim to reopen the 
previously denied claim for service connection for 
poliomyelitis with respect to VA's duties to notify and 
assist a claimant.  The Board finds that any defect with 
respect to content or the timing of the receipt of the notice 
requirements is harmless error in the case.  38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified.

In reviewing the veteran's claim to entitlement to service 
connection for poliomyelitis on its merits, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2004, February 2006 and March 2006 which informed him 
of the evidence generally needed to support claims for 
service connection for poliomyelitis; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The March 2006 letter also informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the VCAA notice letters were provided to the veteran 
after his claim was adjudicated, the subsequent 
readjudication of the claim has cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claim.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claim is harmless error in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation and treatment 
records and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for poliomyelitis.  The claim for 
poliomyelitis was originally denied in a June 1958 rating 
decision on the basis that there was no evidence of current 
residuals of poliomyelitis.  The veteran did not appeal the 
determination.  In January 1985, the veteran attempted to 
reopen the previously denied claim.  In a May 1985 letter, VA 
advised the veteran that he had not submitted new and 
material evidence to reopen the claim and further advised him 
of his appellate rights.  The veteran did not appeal the 
determination.  Therefore, the May 1985 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the May 1985 rating decision includes VA medical records, 
private medical records, a January 2006 letter from the 
veteran's private physician, and a September 2006 VA 
examination report as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims files subsequent to the May 1985 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for 
poliomyelitis.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the 
January 2006 letter from the veteran's private treating 
physician to be material.  In this regard, the private 
physician indicated that the veteran's current bilateral leg 
weakness resulted from his having contracted polio in service 
after receiving a polio vaccine on August 20, 1957.  The 
Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  As 
such, the Board finds that this evidence provides a medical 
opinion relating a current disorder to the veteran's military 
service, and thus, it relates to an unestablished fact 
necessary to substantiate the claim.  Therefore, the January 
2006 letter from the private physician raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for poliomyelitis.  

Service Connection

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.  As discussed above, the veteran has 
been provided with appropriate notice and assistance in order 
to consider his claim on the merits. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system and progressive muscular atrophy).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has poliomyelitis or 
residuals of poliomyelitis manifested by lower extremity 
weakness as a result of service.  He contends that he 
initially contracted either polio or poliomyelitis in service 
after he was given a polio vaccine in August 1957.

Initially, after carefully reviewing all of the evidence of 
record, the Board finds that the evidence fails to show that 
the veteran had either polio or poliomyelitis in service.  In 
this respect, the Board notes that although the veteran was 
admitted to a hospital for observation for possible paralytic 
polio or poliomyelitis, at the time of his hospital discharge 
in September 1957, it was noted that no disease had been 
found.  Subsequent service medical records show no relevant 
complaints, findings, treatment or diagnoses.  

Further, the Board finds that the preponderance of the 
competent evidence of record fails to show that the veteran 
currently has poliomyelitis or any residuals thereof.  In 
this respect, although VA and private treatment records, as 
well as the January 2006 private physician's assessment, 
frequently note the veteran's reported history of having 
polio in service and often show assessments of post polio 
syndrome, it is clear that these records relied on the 
veteran's stated history and not a review of the medical 
evidence and assumed his account of having suffered polio in 
service to be true.  The Board finds that these assessments 
were not based on the veteran's actual military history and 
medical opinions based on an inaccurate factual premise, have 
very limited, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993).  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Moreover, several 
private treatment records either determined that the 
veteran's gait disorder was "frankly hysterical features" 
as there was no distinct neurologic deficit on examination, 
as noted in an October 1989 private treatment record, or 
attributed his fainting spells and lower extremity weakness 
to his diagnosed conversion disorder.  Finally, the Board 
finds the September 2006 VA neurological examiner's opinion 
that there is no clinical evidence of poliomyelitis secondary 
to polio vaccination given in service, to be more probative 
than the January 2006 private physician's opinion and the 
numerous treatment records indicating assessments of post 
polio syndrome, as it is based on a thorough review of the 
veteran's claims files, including his service medical 
records, as well as an examination of the veteran, and the 
examiner offered a rational basis for his conclusion.  In 
contrast, the January 2006 private physician's letter does 
not indicate whether he reviewed any of the veteran's medical 
records and does not offer any rationale for the physician's 
opinion.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer medical nexus opinions as 
to whether he currently has a disability as a result of his 
service or any incident therein and such statements are of 
little probative value.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for poliomyelitis must 
be denied.  38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a panic/anxiety 
disorder is reopened, and to this extent only, the appeal is 
granted.

Service connection for poliomyelitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


